DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 7/3/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US2010/0097455 A1, and further in view of Park et al., US2020/0026960 A1.
Regarding claim 1, Zhang teaches A method of instance segmentation in an image (par. 0083; An additional method is disclosed for detecting a clear path of travel for a vehicle by segmenting an image generated by a camera device located upon the vehicle.), the method comprising: (a) identifying, with a processor, a starting pixel associated with an object in an image, the image having a plurality of rows of pixels, the starting pixel located in a row of the plurality of rows (par. 0055; Such an anticipated road surface in front of the vehicle can be adjudged by an initial review of the input image, for example, utilizing clearly visible lines that could define lane boundaries as an initial reference to define a patch pattern.); (b) identifying, with the processor, at least one pixel located in an adjacent row to the row in which the starting pixel is located, the at least one pixel being part of the object (par. 0061; When the feature extraction algorithm has identified a feature, the processing module 120 may spatially analyze the identified feature for consistency among adjacent or nearby patches.); (c) iterating steps (a)-(b) using the at least one identified adjacent row pixel as a start pixel for a next iteration of steps (a)-(b) (par. 0086; iteratively analyzing images as the processing module 120 receives images generated by the camera 110. Sequential images are shown including a first image 912 at time k and a second image 914 at time k+1 of a roadway in front of the vehicle 100.).  
Zhang fails to teach the following recited limitation.  However, Park teaches (d) forming, with the processor, a line through the at least one identified adjacent row pixel to represent the object (par. 0040; the machine learning model(s) 104 may take one or more of: an image(s) represented by the image data 102 (e.g., after pre-processing) to generate the pixel distances 108, the angles 110, the line classes 112, and/or the cluster vectors 114 as input.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang’s teachings with Park’s teachings in order to prevent the loss of critical spatial information for inferring the lane lines or edges as well as enhancing the precision and accuracy of lane or line detection (Park, par. 0003).

Regarding claim 2, Zhang and Park teach all the limitations in claim 1.  Zhang further teaches forming a line segment between each identified adjacent row pixel (par. 0040; Feature identification algorithms search available visual information for characteristic patterns in the image associated with an object including features defined by line orientation.).

Regarding claim 3, Zhang and Park teach all the limitations in claim 1.  Zhang further teaches forming a line by fitting a curve through the identified adjacent row pixels in the image (par. 0092; The multiple varieties of geometric layouts vary by road curvature.).

Regarding claim 4, Zhang and Park teach all the limitations in claim 1.  Zhang further teaches wherein the object is a lane object and the image is an image of a road surface (par. 0005; stationary objects such as roadside curbs and moving objects such as other vehicles, and road conditions, such as lane markers, potholes, or icy patches upon the roadway.).

Regarding claims 5 and 12, Zhang and Park teach all the limitations in claims 1 and 11.  Zhang further teaches wherein identifying the at least one adjacent row pixel comprises: (b-1) assigning, with the processor, a probability value to each pixel in a plurality of pixels in a window in a row adjacent to the row of pixels in which the start pixel is located, wherein the probability value is the likelihood that each pixel in the plurality of pixels is part of the same object as the start pixel (par. 0104; A 1D probability mass function may be calculated based upon the component patches included in the 2D histogram. The 1D probability mass function graphically illustrates a count of orientation rays intersecting each component patch.); and (b-2) identifying, with the processor, the at least one adjacent row pixel as being in the same object as the start pixel when the assigned probability value of the at least one adjacent row pixel exceeds a threshold (par. 0076;  Points corresponding to a rate of change exceeding a threshold and corresponding to gradient vectors at nearby pixels indicate edges and are included in the fourth filtered image.).

Regarding claims 6 and 13, Zhang and Park teach all the limitations in claims 1 and 11.  Zhang further teaches wherein identifying the at least one adjacent row pixel comprises: 32DOCKET NO. ISE-001(b-1) assigning, with the processor, a probability value to each pixel in a plurality of pixels in a window in a row adjacent to the start pixel, wherein the probability value is the likelihood that each pixel in the plurality of pixels is part of the same object as the start pixel (par. 0050; The comparison derived through vehicle-motion compensated image difference can directly assign a confidence by application of classifiers based on the observations of points 90, or the comparison may simply point to the area displaying change as a point of interest.); and (b-2) identifying, with the processor, the at least one adjacent row pixel with the highest probability of being part of the object as being in the same lane as the start pixel (par. 0123; The probabilistic analysis iteratively converges, merges and removes exemplary vanishing points until 1 exemplary vanishing point remains (610). The remaining vanishing point is inferred as the vanishing point for the current image.).

Regarding claim 7, Zhang and Park teach all the limitations in claim 4.  Zhang further teaches wherein identifying the start pixel for the image of a road surface comprises: estimating, for each pixel in the image, a probability that each pixel is part of the lane object (par. 0111; The probabilistic analysis initializes positions of the exemplary vanishing points in a feature space (602) estimating probabilities of the exemplary vanishing points (604) converges the exemplary vanishing points (606).); masking the image pixels to retain pixels located in a border around the edges of the image and discarding pixels in a middle portion of the image (par. 0076; the processing module 120 extracts pixels from the image based upon color intensity values that correspond to edges using one of several known edge detection filters, e.g., a Sobel filter.); thresholding the probabilities of each pixel in the image to classify each pixel in the image into whether or not each pixel in the image is part of the lane object (par. 0062; The processing module 120 compares the likelihood value to a threshold likelihood value (214). If the likelihood value is greater than the threshold value, then the patch is identified as a clear path (218).); and spatially clustering the pixels into a finite set of initial object pixels from which the initial starting pixel can be selected (par. 0126; t will be appreciated that ambiguities or weaknesses in camera detection, for example, a large radial distortion present in some camera images or clustered background buildings, can distort or create inaccuracies in interpretations of images.).

Regarding claims 8 and 14, Zhang and Park teach all the limitations in claims 1 and 11.  Zhang further teaches wherein identifying the at least one adjacent row pixel comprises identifying the at least one adjacent row pixel using a trained classifier (par. 0043; The likelihood analysis, as mentioned above, may be performed in one exemplary embodiment by application of trained classifiers to features extracted from a patch.).

Regarding claims 9 and 15, Zhang and Park teach all the limitations in claims 1 and 11.  Zhang further teaches wherein (d) is performed after the processor identifies an endpoint of the object in a row adjacent to the previous iteration start pixel (par. 0123; The probabilistic analysis iteratively converges, merges and removes exemplary vanishing points until 1 exemplary vanishing point remains (610). The remaining vanishing point is inferred as the vanishing point for the current image.).

Regarding claim 10, Zhang and Park teach all the limitations in claim 8.  Zhang further teaches wherein training for the trained classifier comprises perturbing the identified starting pixel as part of the training (par. 0041).

Regarding claim 11, Zhang teaches A system for instance segmentation of an image (par. 0055; information from some other source of information, such as a radar imaging system, can be used to define a patch to analyze the portion of the image) comprising a processor configured to: (a) identify a starting pixel in an image associated with a lane object in the image, the image having a plurality of rows of pixels, the starting pixel located in a first row of the plurality of rows (par. 0055; Such an anticipated road surface in front of the vehicle can be adjudged by an initial review of the input image, for example, utilizing clearly visible lines that could define lane boundaries as an initial reference to define a patch pattern.); (b) identify at least one adjacent row pixel in the lane object (par. 0061; When the feature extraction algorithm has identified a feature, the processing module 120 may spatially analyze the identified feature for consistency among adjacent or nearby patches.);33DOCKET NO. ISE-001 (c) iterate steps (a)-(b) using the at least one identified adjacent row pixel as a start pixel for a next iteration of steps (a)-(b) (par. 0086; iteratively analyzing images as the processing module 120 receives images generated by the camera 110. Sequential images are shown including a first image 912 at time k and a second image 914 at time k+1 of a roadway in front of the vehicle 100.). 
Zhang fails to teach the following recited limitation.  However, Park teaches (d) form a line through the at least one identified adjacent row pixel to represent the lane object (par. 0040; the machine learning model(s) 104 may take one or more of: an image(s) represented by the image data 102 (e.g., after pre-processing) to generate the pixel distances 108, the angles 110, the line classes 112, and/or the cluster vectors 114 as input.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Zhang’s teachings with Park’s teachings in order to prevent the loss of critical spatial information for inferring the lane lines or edges as well as enhancing the precision and accuracy of lane or line detection (Park, par. 0003).

Regarding claim 16, Zhang and Park teach all the limitations in claim 11.  Zhang further teaches wherein the image is received from at least one of a camera attached to a moving vehicle, a camera providing an aerial view of a roadway, a satellite imager, and a source of two-dimensional map data (par. 0031).

Regarding claim 17, Zhang and Park teach all the limitations in claim 14.  Zhang further teaches wherein: the classifier is trained with a set of training images (par. 0041); a first subset of the set of training images used to train the classifier are annotated (par. 0036); 34DOCKET NO. ISE-001a second subset of the training images are synthetic (par. 0036); the synthetic images are generated by extracting content including annotations and style information from the first subset of images, discarding the extracted style information and replacing the extracted style information with new style information (par. 0038); and the new style information is extracted from a dataset of camera images, wherein the annotations from the first subset of images are preserved in the synthesized images (par. 0039).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649